DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, was examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 15 March 2021.  Claims 1, 4, 7-8, and 11-20 are pending.  Claims 8 and 11-20 were withdrawn.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below to claims 13 and 14.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Malissa Eng (Reg. No. 70,911) on 16 April 2021.

Claims 13 and 14 have been amended as follows: 

Claim 13. (Currently Amended) The method of manufacturing according to claim 12, wherein the step of press-molding the mixed burnable absorber powder comprises 


a second press-molding at a pressure of 200 MPa ~ 500 MPa by a hydrostatic press (CIP).  

Claim 14. (Currently Amended) The method of manufacturing according to claim 12, 
wherein the step of press-molding the mixed burnable absorber powder is performed once at a pressure of 100 MPa ~ 500 MPa.  

Rejoinder
Claim 1 is directed to an allowable apparatus.  Apparatus claim 8 depends on claim 1.  Thus, claim 8 is hereby rejoined and fully examined.
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to a process of making or using an allowable apparatus, previously withdrawn as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement previously set forth is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4, 7-8, and 11-20 are allowable over the prior art of record.

Information Disclosure Statements
Previously filed IDSs have been updated and/or corrected by the examiner.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646